 

Case 1:19-cr-02266-MV Document 4 Filed 07/23/19 Page 1of1

FILED

UNITED STATES DISTRICT COURT

ALBUQUER
IN THE UNITED STATES DISTRICT COURT GUE, NEW MEXICO
JUL 23 2019

FOR THE DISTRICT OF NEW MEXICO
MITCHELL R. ELFERS

UNITED STATES OF AMERICA, CLERK
Plaintiff,
vs. cRIM.NO. [A-ZAWLIMV
ANITA BRISCOE,
Defendant.

CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE
JUDGE IN A FELONY CASE

The United States Magistrate Judge has explained to me the nature of the offense(s) with
which J am charged and the maximum possible penalties which might be imposed if] plead guilty.
I have been informed of my right to the assistance of legal counsel and of my right to plead or go
to trial, judgment and sentencing before a United States District Judge.

I HEREBY: Waive (give up) my right to enter my plea before a United States

District Judge and I consent to entering my plea, knowingly and

voluntarily, before a United States Magistrate Judge, who thereafter
will accept my guilty plea and adjudge me guilty.

Lb Press

ANITA BRISCOE
Defendant

Ce Doll

ERLINDA O. JOHNSON/~
Attorney for Defendant

Date: 7 Z 3/ / 7 smn

Before:

  

d States Magistrate Judge

   

 
